Exhibit 10.2
 
Summary Translation of Lease Agreement
 
Party A: Beijing De-haier Technology Co. Ltd. (hereinafter referred as “Party
A”)
Party B: Beijing Dehaier Medical Technology Co., Ltd. (hereinafter referred as
“Party B”)
 
Party A and Party B have achieved mutual agreements on the following items:
 
I Location
 
Party A agrees to lease space at 45 Yong An Road, Science Park, Changping
District Beijing (102200) to Party B, with a total rentable area of 1,800 square
meters.
 
II Leasing Period
 
The leasing period is from October 1, 2010 to September 30, 2012.
 
III Rent
 
The monthly rent is RMB 20,000 (Renminbi Twenty Thousand Yuan).
 
IV Type of payment
 
1. The rent should be paid monthly by cash or check.
 
2. Without Party A’s agreement, if Party B does not pay the rent in this
agreement as scheduled, Party B should pay a late fee of 30% of the payment in
arrears, while Party A has the right to stop providing property service and
facilities to Party B. If Party B makes payment more than 10 days after due,
Party B will be considered to have breached this agreement, and Party A will
have the right to terminate this contract and retake the leased space.
 
V Renewal
 
Party A should send a request letter of renewal to Party B before the expiration
of the lease. If Party B agrees to re-let the premises, the two parties shall
sign a renewal agreement 2 months before the expiration date. Party B has the
priority to renew the lease. After the due date, this agreement will be
terminated.
 
VI Lease expiration
 
If Party B does not renew the lease after the due date, it should move away from
the leased address mentioned above. If Party B defaults on its rent or delays
financial settlement, it will be charged with doubled daily rent per day.
 
VII During the contract period, the two parties should not sublet or subcontract
the apartment mentioned above. Such actions will be considered a violation of
this agreement.
 
VIII Special agreements
 
1. Party A provides a standard office with normal water supply, power supply,
heating and property service. Party B should always negotiate with Party A for
fitting-out works.
 
2. The two parties will not bear any cost of damages due to force majeure.
 
3. Any amendments to this agreement will require the consent of both parties.


 
 

--------------------------------------------------------------------------------

 